Case 3:18-cr-00148-TJC-PDB Document 53 Filed 07/31/20 Page 1 of 4 PageID 372




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                       Case No.:   3:18-cr-148-J-32PDB

   DARRYL BRADSHAW

                                         /

                                     ORDER

         This case is before the Court on Defendant Darryl Bradshaw’s Motion for

   Home Confinement (Doc. 50), which the Court also construes as a motion for

   compassionate release. Defendant is a 49-year-old inmate incarcerated at

   Coleman Low FCI, serving a 36-month term of imprisonment for conspiracy to

   distribute 40 grams or more of fentanyl and acetyl fentanyl. (Doc. 45,

   Judgment). According to the Bureau of Prisons (BOP), he is scheduled to be

   released from prison on April 6, 2021. Defendant seeks a reduction in sentence

   under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), because of

   the Covid-19 pandemic and because he claims to suffer from diabetes and high

   blood pressure.

         The United States opposes the Motion. (Doc. 52). To the extent Defendant

   seeks release to home confinement, the United States argues that the BOP has

   exclusive jurisdiction to decide whether to transfer an inmate to home

   detention. To the extent Defendant seeks compassionate release, the United

                                         1
Case 3:18-cr-00148-TJC-PDB Document 53 Filed 07/31/20 Page 2 of 4 PageID 373




   States opposes the Motion because Defendant did not exhaust his

   administrative remedies, because he has not demonstrated extraordinary and

   compelling circumstances, because the BOP is taking significant measures to

   respond to the Covid-19 crisis, and because the § 3553(a) factors do not support

   a reduction in sentence. Defendant did not file a reply brief.

         To the extent Defendant requests that the Court order home confinement,

   the Court cannot grant such relief because the BOP has exclusive discretion to

   decide which prisoners to place in the home confinement program. See United

   States v. Alvarez, No. 19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla.

   May 21, 2020); United States v. Calderon, 801 F. App’x 730, 731-32 (11th Cir.

   2020) (a district court lacks jurisdiction to grant a request for home confinement

   under the Second Chance Act). As such, the Court cannot second-guess BOP’s

   decision not to transfer an inmate to home confinement.

         To the extent Defendant seeks compassionate release, the Court cannot

   grant such relief because Defendant has not attempted to exhaust his

   administrative remedies. As amended by the First Step Act of 2018, § 3582(c)

   provides in relevant part:

         (A) the court, upon motion of the Director of the Bureau of
            Prisons, or upon motion of the defendant after the defendant has
            fully exhausted all administrative rights to appeal a failure of
            the Bureau of Prisons to bring a motion on the defendant's behalf
            or the lapse of 30 days from the receipt of such a request by the
            warden of the defendant’s facility, whichever is earlier, may
            reduce the term of imprisonment (and may impose a term of


                                           2
Case 3:18-cr-00148-TJC-PDB Document 53 Filed 07/31/20 Page 3 of 4 PageID 374




             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction

         …

         and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A); see also U.S.S.G. § 1B1.13. A movant for

   compassionate release bears the burden of proving that a reduction in sentence

   is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL

   2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715 F.3d

   328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of

   proving that a sentence reduction is appropriate).

         The United States asserts that Defendant “has not sought – much less

   exhausted his administrative remedies.” (Doc. 52 at 1; see also id. at 10).

   Defendant does not contend that he has submitted a request for compassionate

   release to the warden of his facility. (See Doc. 50). The compassionate release

   statute “says a ‘court may not’ grant relief without complying with the

   exhaustion requirement, 18 U.S.C. § 3582(c), and thus operates as an

   ‘unyielding procedural requirement[ ].’” United States v. Alam, 960 F.3d 831,

   834 (6th Cir. 2020) (quoting United States v. Dowl, 956 F.3d 904, 908 (6th Cir.

   2020)). As the Third Circuit Court of Appeals recently held, Covid-19 does not


                                           3
Case 3:18-cr-00148-TJC-PDB Document 53 Filed 07/31/20 Page 4 of 4 PageID 375




   permit courts to disregard the statute’s exhaustion requirement. United States

   v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). “Given BOP's shared desire for a safe

   and healthy prison environment, we conclude that strict compliance with §

   3582(c)(1)(A)'s exhaustion requirement takes on added—and critical—

   importance.” Id.; see also Alam, 960 F.3d at 833-36 (rejecting the argument that

   courts can create equitable exceptions to the compassionate release statute’s

   exhaustion requirement). Because Defendant does not assert – or provide

   evidence that – he has attempted to exhaust his administrative remedies, he is

   not eligible for a sentence reduction at this time.

           Accordingly, Defendant’s Motion for Compassionate Release (Doc. 50) is

   DENIED WITHOUT PREJUDICE subject to renewal upon satisfying §

   3582(c)(1)(A)’s exhaustion requirement. To the extent Defendant seeks release

   to home confinement, the Motion is DENIED.

           DONE AND ORDERED at Jacksonville, Florida this 31st day of July,

   2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge

   lc 19

   Copies:
   Counsel of record
   Defendant


                                           4
